Willson, J.
This appeal was taken on the nineteenth of August, 1875, but the transcript was not filed in this court until the twenty-ninth of December, 1882.
Under the law in force at the time the appeal was taken, the transcript was required to be filed and docketed in accordance with the rules governing appeals in civil cases. (Original Code Crim. Proc., Art. 739; Pasch. Dig., Art. 3205.) Article 1587, Paschal’s Digest, provided that the appellant should have the transcript filed in the appellate court on or before the first day of the term subsequent to the time of perfecting the appeal, or on or before the time during said term that may have been designated for the trial of causes from the district in which the appeal was taken, provided that forty days had elapsed between the perfecting of the appeal and the next succeeding term of the appellate court, etc. In 1874, this article was amended by changing the time from forty to twenty days, within which the transcript must be filed. (Acts 1874, p. 52.)
It is manifest that the transcript in this case was not filed within the time prescribed by law, wherefore this court has no jurisdiction of the cause, and the appeal must be dismissed. (Millican v. The State, 26 Texas, 365.)

Appeal dismissed.

Opinion delivered February 10, 1883.